NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RANDY WIGGINS,                                  No. 20-55994

                Plaintiff-Appellant,            D.C. No. 2:16-cv-08309-PSG-FFM

 v.
                                                MEMORANDUM*
UNITED STATES GOVERNMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Randy Wiggins appeals pro se from the district court’s judgment dismissing

his action brought under the Federal Tort Claims Act (“FTCA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Serra



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010). We affirm.

      The district court properly dismissed Wiggins’s action for lack of subject

matter jurisdiction because Wiggins failed to exhaust his administrative remedies

prior to bringing suit. See 28 U.S.C. § 2675(a) (setting forth the FTCA’s

administrative exhaustion requirement); McNeil v. United States, 508 U.S. 106,

113 (1993) (the FTCA bars a claimant from bringing suit in federal court unless

the claimant has first exhausted administrative remedies).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          2                                       20-55994